


Exhibit 10.8

AMENDED AND RESTATED CONSULTING AGREEMENT

     This Consulting Agreement ("Agreement"), dated as of February 2, 2011 is
between Pall Corporation, a New York corporation having its principal place of
business at 25 Harbor Park Drive, Port Washington, NY 11050 ("Pall") and Robert
G. Kuhbach ("Executive").

     WHEREAS, Pall desires to engage Executive to perform certain services and
Executive desires to perform such services for Pall; and

     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1. Description of Services.   During the term of this Agreement, Executive shall
serve as Senior Vice President, General Counsel and Corporate Secretary of Pall
and shall have the responsibilities and authority consistent with those afforded
a person holding such titles and positions on a permanent basis. Executive shall
devote the necessary time and attention to oversee and manage the legal affairs
of Pall, including at least 160 hours per month. Executive will report directly
to the Chief Executive Officer of Pall and shall also have a reporting
relationship with the Lead Director of the Board of Directors of Pall, or the
Nonexecutive Chair of the Board of Directors of Pall in the event of the
appointment of such a Nonexecutive Chair.   2. Term.   The term of this
Agreement will commence on January 28, 2011 and end on June 30, 2012 (the
“Term”); provided that either party may elect to terminate this Agreement at any
time after April 30, 2012, provided 30 days’ prior written notice is given. This
Agreement may only be terminated by Pall with the approval the Board of
Directors of Pall. Sections 6, 7, 8, 9 and 15 of this Agreement shall survive
any termination or expiration of this Agreement.   After June 30, 2012,
Executive shall be willing to consider doing limited part time consulting
services on a project basis, such work to be paid for on an hourly rate basis of
not less then $750.00 per hour and otherwise on such terms and conditions as the
parties may agree upon at the time.   3.          Location.   Executive’s normal
work place will be at Pall’s corporate headquarters in Port Washington, New
York; provided that, while Executive will devote significant energy to this
assignment, Executive will not be required to be physically present at Pall’s
corporate headquarters more than three (3) to four (4) days per week.  

--------------------------------------------------------------------------------




Exhibit 10.8

4. Executive Time Commitments to Other Activities.   Executive joined the board
of directors of CF Industries Holdings, Inc. on February 1, 2011. Executive’s
commitment to that board of directors’ meeting schedule, already set, will take
priority over Executive’s commitment to Pall, provided that Executive will make
reasonable efforts to minimize any such time conflict, and will continue to
devote the necessary time to Pall to manage its legal affairs. Executive also
has longstanding plans to take two weeks of vacation in Europe during the spring
of 2011, and will be entitled to vacation time not to exceed five (5) weeks per
calendar year on a pro rata basis. Pall understands and accepts these other
commitments.   5. Compensation.   Pall will pay Executive $120,000 per month,
payable in accordance with Pall’s normal executive payroll practices. No
withholding will apply as Executive will have full responsibility as an
independent contractor for all taxes. In addition, based on Executive’s
willingness to execute this extended Amended and Restated Agreement and his
significant responsibilities in connection with the sale of a significant
Company business asset expected to be completed by June 30, 2012, the Company
will pay Executive a cash bonus of $250,000 within sixty (60) days of the
closing of such transaction whenever it shall occur; provided such transaction
closes on substantially the terms outlined in a certain Offer Letter dated
January 6, 2012, as such Letter may be amended from time to time, and otherwise
on such final terms and conditions as the Company’s Board of Directors shall
formally approve.   6. Reimbursement of Expenses.   Executive shall be eligible
to be reimbursed for any necessary travel and other expenses incurred by
Executive in connection with his services under this Agreement in accordance
with Pall’s normal practice for other executives at Executive's level. Executive
shall also be entitled to customary reimbursement for his commutation expenses
and, if necessary, car service expenses, incurred by Executive in connection
with his services under this Agreement.   7.          Status.   Executive will
furnish his services as an independent contractor and Executive will not be
considered an employee of Pall or of any company affiliated with Pall. Nothing
contained or implied in this Agreement shall be construed so as to create the
relationship of employer and employee between Pall and Executive. Executive will
be considered an “executive officer” of Pall, entitled to all the corporate
indemnification, insurance coverage and other similar protections afforded other
Pall directors and officers. Executive shall specifically be an “Insured Person”
or “Insured” under any applicable insurance policies owned by Pall, including
but not limited to D&O and general liabilities policies. Executive will not be
entitled to participate in any employee benefit plans or benefits of Pall.

2

--------------------------------------------------------------------------------




Exhibit 10.8

8. Compliance.   Executive agrees and acknowledges that, notwithstanding his
engagement as an independent contractor, as an executive officer of Pall, he
owes the same fiduciary duties that would be owed by an employee in such
position. Executive further agrees and acknowledges that, as the chief legal
officer of Pall, he is responsible for the overall legal and compliance function
of Pall. In such capacity and among other responsibilities assigned to him,
Executive shall monitor and direct the investigation (as appropriate) into any
matters of non-compliance by Pall or its employees with law or regulation of
which he becomes aware and report thereon (as appropriate) to the Chief
Executive Officer and Board of Directors or the applicable Committee thereof,
all in accordance with Pall’s policies and procedures for such purposes, as they
may be amended from time to time.   9. Confidential Information.   The parties
hereby acknowledge the execution by them of the Confidentiality Agreement dated
February 2, 2011, and agree that such agreement shall be incorporated herein by
reference.   10.        Notices.   All notices permitted or required in
connection with this Agreement shall be in writing and shall be deemed given (i)
if mailed by certified mail, return receipt requested, five business days after
dispatch; (ii) if delivered to a recognized overnight express mail service or
carrier for next day delivery, on the first business day after dispatch; (iii)
if delivered on a business day by personal delivery or electronic or facsimile
transmission, with “hardcopy” original to follow as provided in clause (i), (ii)
or (iii) above, on the same day as delivered, otherwise on the next business
day; in each case, addressed as follows (or to such other address as either
Party may notify the other Party in writing):  

if to Pall, to:         Linda Villa Chief Human Resources Officers Pall
Corporation 25 Harbor Park Drive Port Washington, NY 11050 Facsimile: (516)
801-9780    with a copy to: Lawrence D. Kingsley Chief Executive Officer Pall
Corporation 25 Harbor Park Drive Port Washington, NY 11050 Facsimile: (516)
801-9780   and: Ronald Hoffman Chair of the Board of Directors Pall Corporation
25 Harbor Park Drive Port Washington, NY 11050 Facsimile: (516) 801-9780


3

--------------------------------------------------------------------------------




Exhibit 10.8

11. Non-Waiver.   No course of dealing or failure to enforce strictly any term,
right or condition of this Agreement shall be construed as a waiver of that
term, right or condition.   12. Modification.   Any amendments or modifications
to this Agreement, including any waivers, must be in writing and signed by both
Executive and for the Company, the Lead Director, Chief Executive Officer,
Nonexecutive Chair, or Chair of the Compensation Committee of Pall’s Board of
Directors.   13. Severability.   The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid or unenforceable shall
affect only such clause or provision, or part thereof, in such jurisdiction and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.   14. Entire Agreement.   This Agreement constitutes the entire
agreement of the parties and supersedes any prior written or oral agreements
between Pall and Executive governing the subject of this Agreement other than
the Confidentiality Agreement incorporated herein by reference.   15.       
Governing Law and Venue.   This Agreement shall be construed under the laws of
the State of New York, regardless of conflict of laws principles, and the
Parties hereby unconditionally and irrevocably submit to (and waive any
objection on the grounds of inconvenient forum or otherwise) the jurisdiction of
the Supreme Court of the State of New York, County of New York or the United
States District Court for the Southern District of New York, which courts shall
have exclusive jurisdiction to adjudicate and determine any suit, action or
proceeding regarding or relating to this Agreement. For the avoidance of doubt,
nothing in this paragraph shall be construed to restrict the right of Pall or
Executive to appeal a determination of the trial courts referred to above.

4

--------------------------------------------------------------------------------




Exhibit 10.8

16. Binding Agreement; Assignment.   This Agreement shall be binding upon and
for the benefit of the parties and their successors and assigns. Executive shall
not assign any rights or obligations under this Agreement without the prior
written consent of Pall.   17.        Counterparts.   This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but all of which together will constitute one and the same instrument.

     IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Agreement on the dates set forth below.


PALL CORPORATION         EXECUTIVE   By: /s/ Lawrence D. Kingsley /s/ Robert G.
Kuhbach Lawrence D. Kingsley   Robert G. Kuhbach President and Chief Executive
Officer       Date:      March 21, 2012 Date:     March 22, 2012


5

--------------------------------------------------------------------------------